Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 1, 2016

                                      No. 04-16-00300-CV

                  IN THE INTEREST OF C.K.C.U., ET AL., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-01325
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The reporter’s record was originally due on May 20, 2016. On June 1, 2016, court
reporter David Zarate filed a notification of late record stating the record would be completed by
June 13, 2016. Mr. Zarate is therefore ORDERED to file the reporter’s record NO LATER
THAN JUNE 13, 2016. See TEX. R. APP. P. 35.3(c) (record extensions in accelerated appeals
must not exceed 10 days); see also Rule 6.2, Texas Rules of Judicial Administration (requiring
court of appeals to dispose of parental termination appeals within 180 days after the notice of
appeal is filed). Any further request for extension of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court